Citation Nr: 0503637	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  01-04 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a bladder condition.


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland (the RO).

Procedural history

The veteran served on active duty from July 1944 to February 
1945.

In June 1999, the RO received the veteran's claim of 
entitlement to service connection for a bladder condition.  A 
February 2000 rating decision denied the claim, and he 
appealed.

The veteran presented testimony before a Decision Review 
Officer (DRO) at the RO in June 2001.  A transcript of this 
hearing has been associated with the veteran's VA claims 
folder.

In July 2003, the Board remanded the case for the purpose of 
obtaining additional VA examinations.  Following the Board's 
remand, VA genitourinary and psychiatric examinations were 
conducted in August 2004.  Taking into consideration these 
examinations, the RO confirmed and continued its previous 
denial of service connection in a September 2004 supplemental 
statement of the case (SSOC).

Other matter

In his June 1999 application for compensation benefits, the 
veteran claimed entitlement to service connection for a lung 
disorder, in addition to the bladder condition referenced 
above.  The RO has not yet adjudicated the issue of service 
connection for a lung disorder, and that issue is referred to 
the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) [the Board does not have jurisdiction of an 
issue not yet adjudicated by the RO].


FINDING OF FACT

A preponderance of the medical evidence of record does not 
support a finding that a bladder condition currently exists.


CONCLUSION OF LAW

A bladder condition was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a bladder condition.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 
45,620 (Aug. 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed in the March 
2001 statement of the case (SOC) and the August 2001, 
February 2003, and September 2004 SSOCs of the relevant law 
and regulations pertaining to his claim.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated May 
2001.  This letter advised the veteran of the provisions 
relating to the VCAA, to include advising him of the need to 
provide evidence of a current disability and its relationship 
to an injury or disease incurred in service.  Specifically, 
he was advised that VA would obtain service medical records, 
military records, VA medical records, employment records, and 
records from other federal agencies identified by him.  He 
was also informed that he could provide VA authorization to 
obtain any private medical records by completing the 
appropriate forms (VA Form 21-4142), copies of which were 
enclosed with the letter.  The veteran was also advised that 
he could submit statements from himself or others describing 
the symptoms associated with his condition.  He was further 
instructed to tell VA about any additional information or 
evidence he wished to obtain, but was cautioned that it was 
his responsibility to ensure that all records requested by VA 
were received.

The Board additionally notes that even though the May 2001 
letter requested a response within two months, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since elapsed.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his claim  
in February 2000.  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  The Board notes, however, that such a situation 
was a practical and legal impossibility, because the initial 
adjudication of the claim pre-dated the enactment of the VCAA 
in November 2000.  The claim was readjudicated, and SSOCs 
were provided to the veteran in August 2001, February 2003, 
and September 2004, following VCAA notice compliance action.  
Thus, any concerns expressed by the Court in Pelegrini as to 
adjudication of the claim before issuance of a VCAA notice 
letter have been rectified by the subsequent readjudication 
of the claim.  Therefore, there is no prejudice to the 
veteran in proceeding to consider the claim on the merits.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
medical records, private medical records, and the report of 
multiple VA examinations.  The Board's July 2003 remand was 
calculated to produce all available medical evidence.  The 
veteran and his representative have not identified any 
outstanding evidence.  

The Board additionally observes that the veteran was provided 
with ample opportunity to submit evidence and argument in 
support of his claim, and presented testimony at a hearing 
before a DRO in June 2001.  See 38 C.F.R. § 3.103 (2004).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992).

Mental deficiency is deemed to be congenital or developmental 
abnormality and is not considered a disability for which 
service connection can be granted.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2004).

Factual Background

A physical examination of the veteran on entering service 
indicates that he suffered from enuresis over a year prior.  
A genitourinary examination, however, was pertinently 
negative.  [Enuresis is defined as the "[i]nvoluntary 
discharge or leakage of urine."  See STEDMAN'S MEDICAL 
DICTIONARY 601 (27th ed. 2000).  
It is more commonly known as "bed wetting".  See Smith v. 
West, 12 Vet. App. 312, 313 (1999).]

In January 1945, the veteran's company commander referred him 
for a psychiatric examination due to ongoing problems with 
enuresis.  During the examination, the veteran reported that 
he had been a bedwetter throughout life and had considerable 
difficulty in retaining urine during the day.  A cystoscopic 
examination and urinalysis revealed no organic disease of the 
bladder or kidneys.  No organic cause for this condition was 
found.  The examiner noted that the veteran was "slow 
mentally" and rendered a diagnosis of "enuresis, 
psychogenic."  

Due to enuresis, the veteran was medically discharged from 
service in February 1945.  His discharge physical examination 
revealed no genitourinary abnormality, but did suggest that 
his enuresis was caused by a borderline mental deficiency.

The there is no medical evidence of record for many decades 
after service.  Private medical records from University 
Family Medicine and the veteran's private physician, Dr. 
H.M., reveal treatment for incontinence beginning in April 
2000.  These records do not, however, identify any underlying 
disorder.

Pursuant to the Board's remand, the veteran was afforded a VA 
genitourinary examination in August 2004.  During the 
examination the veteran again reported urgency incontinence, 
but a physical examination was pertinently negative and the 
examiner noted, "I cannot find any organic disease of the 
bladder or kidneys."  A diagnosis of psychogenic enuresis 
was rendered, and the examiner suggested that the veteran be 
psychiatrically evaluated to determine if his incontinence 
was the result of a psychiatric disability.

Pursuant to this recommendation, a VA psychiatric examination 
was conducted in August 2004.  While the examiner found that 
the veteran had memory problems and rendered a diagnosis of 
vascular dementia, he noted that the veteran "does not 
present any psychiatric abnormalities that could be linked to 
enuresis while in service and after."

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), it appears that, while 
the veteran suffers from bouts of urinary incontinence, 
evidently for his entire lifetime, no underlying physical or 
mental disorder has been linked to this symptomatology.  The 
veteran's August 2004 VA genitourinary examination 
specifically found no organic disease of the bladder or 
kidneys and a recent VA psychiatric examination found that 
the veteran's enuresis was not caused by any psychiatric 
abnormality.  Medical records from the veteran's private 
physicians have similarly failed to identify any underlying 
disorder associated with the reported incontinence. 

As alluded to in the law and regulation section above, it is 
now well settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  In the 
instant case, VA has undertaken considerable development 
efforts in attempt to identify the underlying cause of the 
veteran's reported incontinence, including obtaining both 
physical and mental examinations.  These examinations, 
however, have not yielded a diagnosable condition responsible 
for the reported symptomatology. 

While the Board does not dispute that the veteran may 
experience occasional episodes of incontinence, it is now 
well established that isolated symptoms, absent a finding of 
an underlying disorder, cannot be service connected.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
[symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted].

To the extent that the veteran himself is attempting to 
provide medical evidence concerning the existence of a 
bladder condition, it is now well established that an opinion 
of a person without medical training or experience on medical 
matters such as diagnosis and etiology is entitled to no 
weight of probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In the absence of any diagnosed bladder disability, service 
connection may not be granted.  Hickson element (1) has not 
been met, and the veteran's claim fails on that basis alone.

For the sake of completeness, the Board will also address the 
remaining two elements, in-service incurrence of disease or 
injury and medical nexus.  

With respect to the second Hickson element, in-service injury 
or disease, service medical records reveal no injury or 
disease of the genitourinary system.  Despite diagnostic 
testing, including urinalysis and a cystoscopic examination, 
no organic disorder etiologically related to enuresis was 
identified.  The only possible cause for enuresis listed in 
the veteran's service medical records was borderline mental 
deficiency.  As noted above, however, mental deficiency is 
deemed to be congenital or developmental abnormality and is 
not considered a disability for which service connection can 
be granted.  See 38 C.F.R. §§ 3.303(c), 4.9 (2004).  Because 
no injury or disease of the genitourinary system was 
identified during service, Hickson element (2) has not been 
met and the veteran's claim fails on this additional basis.  

As to element (3), medical nexus, there is of record no 
competent medical nexus opinion which serves to link any 
claimed bladder condition to the veteran's military service.  
In the absence of a current disability, such an opinion would 
be manifestly impossible.  Hickson element (3) has therefore 
also not been met and the veteran's claim fails on this 
additional basis.

In short, none of the Hickson elements have been met for the 
claimed bladder condition.  Therefore, service connection is 
not warranted.

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a bladder 
condition.  No bladder condition has ever been medically 
determined to exist.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for a bladder condition is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


